DETAILED ACTION
The instant application having Application No. 16/405,721 filed on 5/7/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 7, 2018 (US 62/667,891).

Drawings
The applicant’s drawings submitted on May 7, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 8/30/2019 and 1/16/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara et al. US 20060002274 (cited in an IDS, hereafter Kihara).
Regarding claim 1, Kihara teaches “An apparatus (Fig. 5 or 6) for contact copying (see paragraph 6 and steps/elements below) a hologram (20) from a master (D.sub.1) comprising: a light source (the source of reference light beam 200); a master grating (master disk D.sub.1); a substrate (disk) supporting a layer of holographic recording material (duplication hologram material 20); and a wavefront modifying component (cone mirror 2) for modifying a wavefront from the light source (paragraph 30 “to form a conical light beam 300”) disposed between the light source and the master grating (see Fig. 5).”
Regarding claim 2, Kihara teaches “The apparatus of claim 1, further comprising a transparent spacer (optical part 3, which is transparent in that both light 300 and light 400 traverse it) sandwiched by the substrate and the master grating (see Fig. 6).”
Regarding claim 4, Kihara teaches “The apparatus of claim 1, wherein the master grating is an amplitude grating or a volume grating (paragraph 7 “volume-recorded data page (hologram)”).”

Regarding claim 11, Kihara teaches “A method of contact copying a hologram from a master (see steps below), the method comprising: 
(the source of reference light beam 200), a master grating encoding a first grating prescription(master disk D.sub.1), a substrate (disk) supporting a layer of holographic recording material (duplication hologram material 20), and a wavefront modifying component(cone mirror 2); forming a first wavefront from the light source (200); reflecting the first wavefront from the wavefront modifying component to provide a second wavefront (300); diffracting the second wavefront to provide diffracted light (400) with a third wavefront and zero-order light with the second wavefront (300); interfering the third wavefront and the zero-order light at a contact image plane (20); and forming a hologram having a second grating prescription different from the first grating prescription (due to the spacing between D.sub.1 and 20, the hologram in 20 is not an exact copy of the master hologram).”
Regarding claim 12, Kihara teaches “The method of claim 11, further comprising providing a transparent spacer (optical part 3, which is transparent in that both light 300 and light 400 traverse it)sandwiched by the substrate and the master grating (see Fig. 6).”
Regarding claim 14, Kihara teaches “The method of claim 11, wherein the master grating is an amplitude grating or a volume grating (paragraph 7 “volume-recorded data page (hologram)”).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara as applied to claims 1 and 11 above, and further in view of Popovich et al. US 20100202725 (cited in an IDS, hereafter Popovich).
Regarding claims 8 and 18, Kihara teaches the device and method of claims 1 and 11, however, Kihara does not explicitly teach “wherein the holographic recording material is a liquid crystal and monomer mixture.”
Popovich teaches “wherein the holographic recording material is a liquid crystal and monomer mixture (paragraph 18 “monomer and liquid crystal material combinations”).”
Popovich further teaches that these PDLC mixtures enable the creation of electrically switchable Bragg gratings (ESBG), paragraph 18. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the recording material in Kihara, a monomer and liquid crystal material combination as taught by Popovich for the purpose of making the hologram electrically switchable as taught by Popovich, paragraph 18. 

Allowable Subject Matter
Claims 3, 5-7, 9-10, 13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 13, the prior art fails to teach or reasonably suggest “wherein the wavefront modifying component comprises an element selected from the group consisting of: a reflective freeform optical surface, a transmissive freeform optical surface, a freeform optical element, an adaptive optical element, and a dynamically reconfigurable freeform optical surface.”
Regarding claims 5 and 15, the prior art fails to teach or reasonably suggest “wherein the substrate has dimensions of at least 300 mm. by 500 mm.”
Regarding claims 6 and 16, the prior art fails to teach or reasonably suggest “further comprising a wavefront sensor.”
Claims 7 and 17 depend from claims 6 and 16 and are allowable for at least the reasons stated above.
Regarding claims 9 and 19, the prior art fails to teach or reasonably suggest “wherein the substrate is curved and the wavefront modifying component compensates for an aberration produced by optical propagation through a curved holographic waveguide.” Note that much art, such as US 20100253987, teaches a drum but fails to teach the second part of the claim. 
Regarding claims 10 and 20, the prior art fails to teach or reasonably suggest “wherein the wavefront modifying component is configured to compensate for a defect in the master grating.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872